        Case 2:21-cv-00788-MLCF Document 11 Filed 08/17/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 ABRAHAM MORELLI                                                       CIVIL ACTION
 VERSUS                                                                NO. 21‐0788
 ST. TAMMANY PARISH JAIL                                               SECTION: AF@(5)

                                         ORDER

       The Court, having considered the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge, and the failure of any party to file an

objection to the Magistrate Judge=s Report and Recommendation, hereby approves the

Report and Recommendation of the United States Magistrate Judge and adopts it as its

opinion in this matter.   Therefore,

       IT IS ORDERED that plaintiff’s complaint is DISMISSED WITHOUT PREJUDICE for

failure to prosecute or comply with this Court’s Order of May 25, 2021.

       New Orleans, Louisiana, this           day of          August         , 2021.



                                                      MARTIN L.C. FELDMAN
                                                  UNITED STATES DISTRICT JUDGE
